Citation Nr: 0200114	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  01-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right hip and knee 
disabilities including arthritis as secondary to service-
connected bilateral pes planus.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION


The veteran served on active duty from September 1942 to 
November 1945.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in July 2000.  The 
RO denied entitlement to an increased evaluation for 
bilateral pes planus, and service connection for right knee 
and hip disorders as secondary to service-c0nnected bilateral 
pes planus. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) ) 
per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Because of the change in the law brought about by the VCAA, 
and in view of the Board's independent review of the record 
in this regard, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Importantly, the Board recognizes that the issue of 
entitlement to service connection for right hip and knee 
disabilities including arthritis as secondary to service-
connected bilateral pes planus remains unresolved, 
clinically.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, additional development to include a VA 
orthopedic examination and a pertinent medical opinion are 
needed to supplement the record with respect to such issue.  
Id.  

Also, the Board recognizes that a VA examiner's opinion in 
July 2000 related a coexisting bilateral plantar fasciitis to 
the veteran's service-connected bilateral pes planus.  
Inasmuch as the issue of entitlement to secondary service 
connection for bilateral plantar fasciitis is deemed to be 
"inextricably intertwined" with the issue of entitlement to 
an increased evaluation for service-connected bilateral pes 
planus, the RO should take appropriate adjudicative action 
prior to any further appellate consideration.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

With respect to the veteran's claim of entitlement to an 
increased evaluation for service-connected bilateral pes 
planus, the Board notes that additional development is 
required to address the extent and degree of severity of 
limitation of motion and functional loss due to pain on use 
or flare-ups pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Moreover, the Board notes that a 10 percent evaluation is 
assigned for service- connected bilateral pes planus under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2001).  

A 10 percent rating is provided for moderate bilateral 
flatfoot with the weight bearing line over or medial to the 
great toe, inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  Id.  

The next higher evaluation of 30 percent for bilateral pes 
planus is provided where there are severe symptoms with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities.  Id.

Accordingly, the veteran should be afforded a thorough VA 
orthopedic examination with an opinion as to the presence or 
absence of objective evidence of marked deformity, 
accentuated pain on manipulation and use, swelling on use, 
characteristic callosities and extent and degree of severity 
of limitation of motion and functional loss due to pain on 
use or flare-ups.  

On remand, the RO should also consider whether any additional 
notification or developmental action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to his 
treatment for disorders of the right hip 
and knee including arthritis, bilateral 
pes planus and plantar fasciitis.  After 
securing any necessary medical releases 
or authorization, the RO should obtain 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)).

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the etiology 
of any right hip or knee disability 
including arthritis, and the extent of 
severity of bilateral pes planus to which 
has been associated plantar fasciitis.  

The claims file, copies of the criteria 
under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must be 
requested to annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's right hip and/or 
knee disability including arthritis is 
etiologically related to service-
connected bilateral foot disability.  If 
no such direct causal relationship is 
determined to exist, the examiner must 
express an opinion as to whether the 
service-connected bilateral pes planus 
aggravates any right knee and/or hip 
disorder(s) including arthritis found on 
examination.  If such aggravation is 
determined to exist, the examiner must 
address the following medical issues:

(a) The baseline manifestations which are 
due to the effects of any right knee/hip 
disorder(s) including arthritis;

(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
bilateral pes planus based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any right knee/hip disorder(s) 
including arthritis found on examination 
are due to the service-connected 
bilateral pes planus.

Thereafter, the examiner should determine 
the current nature and extent of severity 
of the veteran's service-connected 
bilateral pes planus.  Specifically, the 
examiner should express an opinion as to 
the presence or absence of objective 
evidence of marked deformity, accentuated 
pain on manipulation and use, swelling on 
use and characteristic callosities 
associated with service-connected 
bilateral pes planus.  

The examiner should then determine the 
extent and degree of severity of the 
veteran's bilateral pes planus manifested 
by limitation of motion.  The examiner 
should be requested to report range of 
motion and degrees of arc in all planes 
with an explanation as to what is normal 
range of motion of the foot.  All 
findings and diagnoses should be reported 
in detail.  The examiner must identify 
all orthopedic manifestations of the 
service-connected bilateral pes planus.  

The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss. 

The examiner should carefully elicit all 
of the veteran's subjective complaints 
and then offer an opinion as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints. It is 
requested that the examiner also provide 
explicit responses to the following 
questions:

Does the service-connected bilateral pes 
planus disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the feet and, 
if so, to what extent, and the presence 
and degree of, or absence of, any 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected bilateral pes 
planus to include the degree of severity 
of limitation of motion and functional 
loss due to pain on use or flare-ups.

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  The 
examiner should address the criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59 in his 
descriptive evaluation of the severity of 
the bilateral pes planus disability.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that any other notification and 
development required by the VCAA, Pub. L. 
No. 106-475 is completed.  In addition, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (see 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, and 5107  (West Supp. 2001) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45,620, 45,630-45,632 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the inextricably intertwined issue of 
entitlement to service connection for 
bilateral plantar fasciitis as secondary 
to service-connected bilateral pes 
planus; and readjudicate the issue of 
entitlement to service connection for 
right hip and knee disabilities including 
arthritis as secondary to service-
connected bilateral foot disability.  

In this regard, the RO should document 
its consideration of 38 C.F.R. § 3.310(a) 
(2001) and Allen v. Brown, 7 Vet. 
App. 439 (1995).  The RO should 
readjudicate the issue of entitlement to 
an increased evaluation for bilateral pes 
planus, and in so doing document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2001) to include consideration of 
all pertinent Court decisions including 
Esteban v. Brown, 6 Vet. App. 259 (1995); 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is notified by the RO; however, he is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examinations may adversely affect the outcome of his 
claims for secondary service connection and an increased 
evaluation.  38 C.F.R. 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


